In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Covello, J.), dated June 27, 2002, as granted the motion of the defendant third-party plaintiff for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendant third-party plaintiff established its prima facie entitlement to judgment as a matter of law (see Espinal v Melville Snow Contrs., 98 NY2d 136 [2002]; Hoffman v Second Beach Hills Corp., 304 AD2d 716 [2003]). In opposition, the plaintiffs failed to raise a triable issue of fact.
In light of our determination, we need not reach the plaintiffs’ remaining contention. Altman, J.P., H. Miller, Adams and Townes, JJ., concur.